cca_2015052608013307 id uilc number release date third party communication date of communication month dd yyyy from sent tuesday date am to cc bcc subject re release of legal advice postu-102836-15 ---------- the definition of return_information is extremely broad and encompasses anything the irs gathered collected or created as part of a determination of liability or possible liability under the code the fact that a taxpayer cannot be identified by the information does not change its status as return_information if we gathered information as part of a determination of liability it is return_information regardless of whether we used it or if it identifies the taxpayer_return_information is much broader than information appearing on a return all of the information you describe would be return_information as it appears as if we would have gathered it as part of a determination of the taxpayer’s liability under the code for sure anything received in response to an idr is return_information collection of liability for more information about return_information please see the disclosure manual posted on p a’s website it is also available as pub on the irs’s website idrs are issued by the irs to gather information during a determination or please let me know if you have any questions thanks ------- --------------- ----------- ------------- ------------------------------- ---------------------------
